DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 6-9, 11-13, 15, 17-18, 20, 22-23 and 27-29 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed June 11, 2021, with respect to the rejection(s) of claim(s) 1-2, 11-12, 17-18 and 27-28 under USC 102 and 103 have been fully considered and are persuasive.  To perfect the priority claim, a translation of the Chinese priority document CN 201710161447.0 is filed.  Based on the priority data perfected back to March 17, 2017.  MolavianJazi was NOT effectively filed before the effective filing date of the claimed invention.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JUNG (US 2013/0102345 A1).
4.	Figure 3 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    442
    879
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 11, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2013/0258885 A1) in view of JUNG (US 2013/0102345 A1).
	Regarding claims 1, 11, 17 and 27, YU et al. discloses an apparatus and a method for determining an uplink transmission beam, comprising:
	transmitting, by a base station, uplink transmission beam indication information to a terminal (“Transmit UL Beam feedback information corresponding to selected UL Transmission Beam” step 208);
	wherein the uplink transmission beam indication information comprises beam type indication information, the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on uplink reference signals, or	([0017]: “The method includes transmitting information on a UL transmission beam, which corresponds to at least one UL reference signal having an intensity larger than or equal to a threshold among M number of UL reference signals transmitted using M number of UL transmission beams, to a mobile station”).

    PNG
    media_image2.png
    768
    691
    media_image2.png
    Greyscale

	YU et al. discloses the uplink transmission beam for the terminal is obtained based on uplink reference signals.  YU does not disclose the uplink transmission beam for the terminal is obtained based on downlink reference signals.
	JUNG discloses in the same field of invention, discloses a method for determining an uplink transmission beam, comprising:
	transmitting, by a base station, uplink transmission beam indication information to a terminal;
	the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on downlink reference signals.
([0019]: “The method includes receiving a plurality of DL reference signals from a plurality of Base Station (BS) transmission beams using plurality of MS reception beams having different directivity, measuring a path loss based on a reception signal strength of each of the plurality of DL reference signal strength of each of the plurality of DL references signals received through different transmission/reception beams, selecting an MS transmission beam for uplink based on the path loss value measured for each of the plurality of DL reference signals, and transmitting a UL signal to a BS using the selected MS transmission beam.”)

    PNG
    media_image3.png
    580
    886
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    552
    857
    media_image4.png
    Greyscale

s 2-3, 6, 9, 12, 18, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2013/0258885 A1) in view of JUNG (US 2013/0102345 A1), further in view of Sun et al. (US 2019/0132850 A1).
Regarding claims 2, 12, 18 and 28, YU et al. in view of JUNG fails to disclose ‘the uplink transmission beam indication information comprises an index of the uplink transmission beam or indication information of the uplink reference signals
Sun et al. discloses the method of claim 1.  wherein in the case that the base station indicates that the uplink transmission beam for the terminal is obtained based on the uplink reference signals, the uplink transmission beam indication information comprises an index of the uplink transmission beam or indication information of the uplink reference signals; or
In the case that the base station indicates that the uplink transmission beam for the terminal is obtained based on the downlink reference signals, the uplink transmission beam indication information comprises an index of a downlink transmission beam, indication information of the downlink reference signals, or indication information of a downlink reception beam.
	([0009]: “In some embodiments, transmitting to the user device the determined feedback information of the uplink channel state may comprise: transmitting the feedback information of the uplink channel state in the random access response.  In some embodiments, the feedback information of the uplink channel state may include at least an optimal uplink beam direction or beam index.”)
	([0019]: “In some embodiments, the method may further comprise: receiving feedback information of an uplink channel state from the base station.  In some embodiments, receiving the feedback information of the uplink channel state in the random access response.  In some embodiments, the feedback information of the uplink channel state may include at least an optimal uplink beam direction or beam index.”)

    PNG
    media_image5.png
    585
    898
    media_image5.png
    Greyscale

	Sun et al. teaches (“a random access channel procedure based on beamforming to combat strong path loss in a wireless communication environment (such as millimeter wave communication), so as to ensure uplink access of the user device effectively.
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Sun et al. with YU et al. in view of JUNG.


determining, by the base station, the uplink transmission beam for the terminal based on the uplink reference signal; or 
determining, by the base station, the uplink transmission beam for the terminal on an uplink-downlink beam reciprocity.
	YU et al. teaches before transmitting, by the base station, the “Transmit UL Beam Feedback Information Corresponding to Selected UL Transmission Beam” step 208, determining, by the base station, the uplink transmission beam for the terminal based on the uplink reference signal.  (See steps, 200, 202, 204 and 206, FIG. 2).

Regarding claims 6 and 22, YU et al. further discloses wherein before transmitting, by the base station, the uplink transmission beam indication information to the terminal, the method further comprises:
determining, by the base station, the beam type indication based on a measurement result of the base station; or
determining, by the base station, the beam type indication information based on the measurement result of the base station and a beam reported by the terminal.
([0099]: “Referring to FIG. 8, in step 800, a base station receives M number of UL reference signals from a mobile station by using UL transmission beams according to M number of UL beam patterns.  Then, in step 802, the base station measures the intensity of the M number of received UL reference signals.”)

receiving, by the base station, the uplink signal from the terminal using an uplink reception beam corresponding to the uplink transmission beam indicated by the base station, in the case that the base station indicates that the terminal obtains the uplink transmission beam based on the uplink reference signals; or
receiving, by the base station, the uplink signal from the terminal using an uplink reception beam corresponding to the downlink transmission beam indicated by the base station, in the case that the base station indicates that the terminal obtains the uplink transmission beam based on the downlink reference signals.
	([0019]: “The method includes receiving a plurality of DL reference signals from a plurality of Base Station (BS) transmission beams using plurality of MS reception beams having different directivity, measuring a path loss based on a reception signal strength of each of the plurality of DL reference signal strength of each of the plurality of DL references signals received through different transmission/reception beams, selecting an MS transmission beam for uplink based on the path loss value measured for each of the plurality of DL reference signals, and transmitting a UL signal to a BS using the selected MS transmission beam.”)

    PNG
    media_image6.png
    662
    1071
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    619
    869
    media_image7.png
    Greyscale

9.	Claims 4, 13, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2013/0258885 A1) in view of JUNG (US 2013/0102345 A1), further in view of Sun et al. (US 2019/0132850 A1) furthermore in view of Han et al. (US 2011/0211487 A1).
Regarding claims 4, 13, 20 and 29, YU et al. in view of JUNG, further in view of Sun et al. fails to disclose each of the plurality of candidate uplink transmission beams is 
Han et al. in the same field of invention, discloses ([0008]: “In uplink direction, the base station can compute the appropriate beamforming weights of the antennas using the reference signals transmitted by the mobile station for demodulation.”)
([0008]: “beamforming is a technique to improve the equivalent channel condition of the user by applying beamforming weights to multiple antennas of the base station individually for optimal channel of the user.”)
For the above reasons, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Han et al. with YU et al. in view of JUNG further in view of Sun et al.

Allowable Subject Matter
10.	Claims 7-8, 15, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The prior art made of record and not relied upon is considered pertinent to application disclosure:
	YU et al. (US 2017/0134964 A1) ([0017]: “a communication method of a transmitter in a wireless communication system supporting beamforming based radio communication includes transmitting beam identifiers designated for all directions available for transmission beamforming and a reference signal; determining, when the beam identifiers and error detection information are received from a receiver, whether an error is detected by checking the error detection information; transmitting an acknowledgement signal to a receiver depending on a determination result; and communicating, when no error is detected as a result of checking the error detection information, data based on the received beam information.”)
	([0051]: “Since the feedback procedure for uplink transmission beam is identical with that for the downlink beam information, the description is directed to the feedback procedure for the downlink transmission beam.  If there is reciprocity between the uplink and downlink channels, one of the feedback procedures for the downlink and uplink transmission beams is omitted.”)

    PNG
    media_image8.png
    559
    854
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    676
    539
    media_image9.png
    Greyscale

([0049]: “In order to accomplish the operation scenario without any error, the terminal-measured best downlink beam information or the base station-measured best uplink beam information should be delivered to the base station or the terminal without any error such that the base station and the terminal share the identical beam information.”
([0019]: “The beamforming apparatus and method of the present invention is advantageous in terms of allowing the devices performing the transmit beamforming and/or the receive beamforming to communicate traffic efficiently and to minimize beamforming errors by sharing beamforming information.”)

    PNG
    media_image10.png
    769
    681
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    427
    916
    media_image11.png
    Greyscale

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412